As plaintiff in error has filed a motion to dismiss her appeal, and it appears to the court by concession of both sides and from an inspection of the record that no petition in error has been filed in this court in this cause by plaintiff in error, as required by Wilson's Rev.   Ann. St. Okla.  § 4739, which, among other things, provides "that in all action hereafter instituted by petition in error in the Supreme Court the plaintiff in error shall attach to and file with the petition in error the original case-made filed in the court below or a certified transcript of the record of said court," and as this statute is mandatory and has not been complied with, the motion is sustained, and the appeal is dismissed.Marvel v. White, 5 Okla. 736, 50 P. 87.
All the Justices concur. *Page 533